Title: Austro-Russian Proposal for Anglo-American Peace Negotiations, with John Adams’ Translation, 11 July 1781
From: Russia,Austria
To: Vergennes, Charles Gravier, Comte de




11 July 1781


Articles pour Servir de base à la négociation du retablissement de la paix.
Arte. Ier.
Il sera traité entre la grande Bretagne et les Colonies Américaines du rétablissement de la paix en Amérique; mais sans l’intervention d’aucunes des autres parties Belligérentes, ni même celle des deux Cours Impériales, à moins que leur médiation n’ait été formellement demandée et accordée sur cet objet.
Arte. II.
Cette paix particulière ne pourra cependant être Signée, que con­jointment et en même tems avec celle des Puissances, dont les intérêts auront été traités par les Cours Médiatrices. Les deux paix moïennant cela, quoiqu’elles pourront être traités séparement, ne devant point pouvoir être conclües l’une Sans l’autre, on aura soin d’informer constamment les Médiateurs de la marche et de l’état de celle qui regarde la grande Bretagne et les Colonies, à fin que la médiation Soit à même de pouvoir Se régler pour la marche de celle qui lui est confiée d’après l’état de la négociation relative au Colonies; et l’une et l’autre des deux pacifications, qui auront été conclües en même tems, quoique separement, devront être solemnellement garanties par les Cours médiatrices, et toute autre Puissance neutre, dont les parties Belligérantes pourront juger à propos de reclamer la garantie.
Arte. III.
Pour rendre les négociations pacifiques indépendantes des évènements toujours incertains de la guerre, qui pourroient en arrêter, ou au moins en rétarder les progrés, il y aura, un Armistice général entre toutes les parties pendant le terme d’une année à compter du ... du mois de ... de la presente ou de ... années à compter du ... du mois de ... de l’année 1782. S’il arrivoit que la paix générale ne fût point rétablie dans le cours du premier terme. Et pendant la durée de l’un ou de l’autre de ces deux termes, toutes choses devront rester dans l’état, où elles Se trouveront avoir été au jour de la signature des présent articles préliminaires.
